Exhibit 10.1

EXTENSION OF WAIVER NO. 1 TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

                                                                 
                    Dated as of April 18, 2011

EXTENSION OF WAIVER NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT among
Beckman Coulter, Inc., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders parties to the Credit
Agreement referred to below (collectively, the “Lenders”) and Bank of America,
N.A., as administrative agent (the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders and the Agent have entered into an Amended and
Restated Credit Agreement dated as of December 28, 2009 (such Credit Agreement,
as so modified, the “Credit Agreement”) and Waiver No. 1 to the Credit Agreement
dated as of February 6, 2011 (“Waiver No. 1”). Capitalized terms not otherwise
defined in this Extension of Waiver have the same meanings as specified in the
Credit Agreement and in Waiver No. 1.

(2) The Borrower has requested that the Waiver Termination Date be extended.

SECTION 1. Waiver Extension. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2, the Waiver
Termination Date is extended to the earlier of (i) the Business Day following
the consummation of the Merger Transaction and (ii) June 30, 2011.

SECTION 2. Conditions of Effectiveness. This Extension of Waiver shall become
effective as of the date first above written when, and only when, the Agent
shall have received counterparts of this Extension of Waiver executed by the
Borrower and the Required Lenders. This Extension of Waiver is subject to the
provisions of Section 8.01 of the Credit Agreement.

SECTION 3. Representations and Warranties of the Borrower The Borrower
represents and warrants that the representations and warranties contained in
Section 4.01 of the Credit Agreement are correct on and as of the date hereof
(other than representations and warranties made as of a specified earlier date,
which remain true and correct as of such earlier date) and, other than as
specifically waived in Waiver No.1 and this Extension of Waiver, no event has
occurred and is continuing that constitutes a Default.

SECTION 4. Effect on the Credit Agreement and the Notes. (a) The Credit
Agreement and the Notes, except to the extent of the waiver specifically
provided above and in Waiver No. 1, are and shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed.

(b) The execution, delivery and effectiveness of this Extension of Waiver shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.



--------------------------------------------------------------------------------

SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Extension of
Waiver and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Agent) in accordance with the terms of Section 8.04 of the Credit Agreement.

SECTION 6. Execution in Counterparts. This Extension of Waiver may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Extension of
Waiver by telecopier shall be effective as delivery of a manually executed
counterpart of this Extension of Waiver.

SECTION 7. Governing Law. This Extension of Waiver shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Extension of Waiver to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

BECKMAN COULTER, INC., as Borrower By          

/s/Roger B. Plotkin

  Name: Roger B. Plotkin   Title: VP Treasurer

 

Accepted and Agreed:

BANK OF AMERICA, N.A.,

    as Administrative Agent and as Lender

By  

/s/ Jill J. Hogan

  Name: Jill J. Hogan   Title: Vice President JPMORGAN CHASE BANK, N.A. By  

/s/ Ling Li

  Name: Ling Li   Title: Vice President CITIBANK, N.A. By  

/s/ Alvaro De Velasco

  Name: Alvaro De Velasco   Title: Vice President UNION BANK, N.A. By  

/s/ James Heim

  Name: James Heim   Title: Vice President MORGAN STANLEY BANK, N.A. By  

/s/ Alice Lee

  Name: Alice Lee   Title: Authorized Signatory

 

3



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By  

/s/ Clifford A. Mull

  Name: Clifford A. Mull   Title: First Vice President THE BANK OF NOVA SCOTIA
By  

/s/ Michelle C. Phillips

  Name: Michelle C. Phillips   Title: Director STANDARD CHARTERED BANK By  

/s/ James Hughes

  Name: James Hughes   Title: Director GOLDMAN SACHS BANK USA By  

/s/ Lauren Day

  Name: Lauren Day   Title: Authorized Signatory WELLS FARGO BANK, N.A. By  

/s/ Scott Santa Cruz

  Name: Scott Santa Cruz   Title: Director THE NORTHERN TRUST COMPANY By  

/s/ Brando Rolek

  Name: Brandon Rolek   Title: Vice President

 

4